          Case 1:18-cv-09031-DLC Document 79 Filed 10/16/19 Page 1 of 3



By ECF                                                              October 16, 2019
Honorable Denise L. Cote
United States District Judge
       Re: Hyland v. Navient Corporation, Case No. 1:18-cv-09031 (DLC)
Dear Judge Cote:
       I write on behalf of Navient in response to plaintiffs’ letter-motion to compel (ECF 72).
       Navient has undertaken extensive efforts and incurred significant expense providing
discovery to plaintiffs. Since February, Navient has made 15 separate productions including
about 700,000 pages of documents covering a broad range of subjects relevant or potentially
relevant to the issues in this case. These materials include: (a) recordings of calls with the New
York named plaintiffs; (b) their loan servicing files; (c) Navient’s servicing contracts with the
Department of Education (“ED”) and change orders relating to Income-Driven Repayment
(“IDR”) and Public Service Loan Forgiveness (“PSLF”); and (d) policies related to PSLF and
IDR from the database used by customer service reps when communicating with borrowers.
        Navient has also produced documents it previously produced in Daniel, a class action that
involves strikingly similar issues and claims, and was vigorously litigated through class
certification and summary judgment. The Daniel documents include: (a) call center rep training
materials addressing the loan servicing policies at issue here; (b) ED documents relating to those
policies; (c) forms sent to borrowers interested in applying for PSLF; (d) non-party borrowers’
complaints relating to PSLF; (e) extensive documentation relating to compensation for Navient
customer service reps; and (f) documents relating to Average Handle Time for borrower calls.
        Finally, in response to plaintiffs’ supplemental requests here, Navient has produced (a)
the names of the call center reps who spoke to the New York named plaintiffs, (b) the names of
the individuals involved with updating relevant policies, (c) call center rep evaluation forms, (d)
internal and external audits relating to PSLF and IDR, (e) the pricing schedule for Navient’s ED
servicing contract, (f) documents showing how borrower correspondence is routed, (g) data
dictionaries, (h) information about Navient’s call recording software, and (i) retention policies.
        These production efforts are more than adequate, particularly given the Court’s guidance
that discovery should be “targeted and focused” on “some core document discovery” and “a
couple quick depositions” “with as little additional litigation expense as possible.” 7/26/19
Conference, Tr. at 2, 6, 19. The Court directed that discovery should proceed on plaintiffs’ sole
remaining New York General Business Law claim “and nothing else.” Id. at 14. This claim is
limited to and requires proof of individual, oral misstatements to the three New York named
plaintiffs. Id. at 19-20 (“[T]his GBL claim … must focus on the particular conversation with an
individual borrower.”). Plaintiffs’ application goes way beyond this and should be denied.
         First, plaintiffs are not entitled to CFPB deposition transcripts because that case has
limited overlap with Hyland. Issues in CFPB not relevant here include dealings with credit
reporting agencies, whether loan payments were processed correctly, and the rehabilitation of
defaulted loans. To the extent CFPB overlaps with Hyland, it also has overlap with Daniel, and
Navient has already produced the Daniel deposition transcripts. Plaintiffs point to the CFPB’s
allegation that Navient (i) “steered [IDR]-eligible borrowers into forbearance to keep costs down
by minimizing call length” and (ii) “misrepresented the suitability of certain repayment options,”
Pl. Ltr. at 1, but the Daniel production contains documents touching on these very issues.
Navient has also already produced documents relating to “consumer complaints,” as plaintiffs
         Case 1:18-cv-09031-DLC Document 79 Filed 10/16/19 Page 2 of 3
Page 2


seek. Pl. Ltr. at 1. Regardless, plaintiffs never explain how these issues or the CFPB deposition
transcripts are relevant to the narrow issue remaining in Hyland: whether Navient made
misstatements to the New York named plaintiffs.
        Second, Navient should not be required to undertake further burdensome collections. A
party responding to discovery is “best situated to evaluate the procedures, methodologies, and
technologies appropriate for … producing their own electronically stored information.” Mortg.
Resolution Svcg., LLC v. JPMorgan Chase Bank, N.A., 2017 WL 2305398, at *2 (S.D.N.Y. May
18, 2017). Navient’s selection of the appropriate custodians, search terms, and targeted non-
custodial collections to conduct a proportionate and reasonably diligent search is entitled to
deference unless plaintiffs demonstrate that Navient’s chosen procedures are inadequate. See,
e.g., Lauris v. Novartis AG, 2016 WL 7178602, at *4-*5 (E.D. Cal. Dec. 8, 2016) (refusing to
expand discovery where plaintiffs failed to show “that the discovery plan proposed by
Defendants would not produce responsive documents”); Enslin v. Coca-Cola Co., 2016 WL
7042206, at *3 (E.D. Pa. June 8, 2016) (recognizing that “the burden appropriately lies with the
requesting party to show that the responding party’s search was inadequate”). Here, plaintiffs’
narrow focus on the Daniel search terms completely overlooks that Navient undertook extensive
targeted collections involving employees locating relevant materials based on first-hand
knowledge of where they could be found. Far from identifying any deficiencies in Navient’s
production, plaintiffs concede they have received documents they consider responsive, claiming
that “even the limited emails Navient has produced so far” supposedly support their theory of the
case. Pl. Ltr. at 2. And plaintiffs again fail to explain how their proposed searches would yield
documents bearing on their sole remaining claim for alleged oral misrepresentations.
        Nor do plaintiffs “attempt to distinguish … [Navient’s] currently designated custodians
from [plaintiffs’] proposed custodians nor suggest what unique information the proposed
custodians might possess.” Fort Worth Emps.’ Ret. Fund v. JP Morgan Chase & Co., 297
F.R.D. 99, 106-107 (S.D.N.Y. 2013); see Lauris, 2016 WL 7178602, at *4-*5. The mere fact
that “a person may have had some connection to the events in question does not automatically
mean that [they] must be included as an ESI custodian.” Enslin, 2016 WL 7042206, at *3.
        Even assuming arguendo that additional responsive documents may exist, “[a] litigant
does not have to examine every document in its voluminous files to comply with discovery
obligations.” Lauris, 2016 WL 7178602, at *4. “Defined search strategies are even more
appropriate in cases involving electronic data, where the number of documents may be
exponentially greater.” Id. Where, as here, the requested additional discovery is
disproportionate to the needs of the case, it is properly rejected. See id. at *5.
        Third, plaintiffs’ request for a sample of New York borrower call recordings should be
denied. These recordings are not reasonably relevant to proving either (1) that Navient made
oral misrepresentations to the New York named plaintiffs or (2) that common proof exists
showing that Navient made uniform misrepresentations to New York borrowers. If any proof
existed for these allegations, it would be contained in documents Navient has already produced:
recordings of conversations with the New York named plaintiffs and the materials on which
Navient’s customer service reps rely when speaking to customers. In any event, plaintiffs are
wrong that such a sample would be “easy to collect and targeted”: retrieving borrower call
recordings is an extremely labor-intensive, manual process, and the burdens of that process
would far outweigh any limited arguable relevance of the recordings.
       Pursuant to Your Honor’s instructions, we conferred with plaintiffs’ counsel on Tuesday
afternoon about these issues, but the parties were not able to narrow the areas of disagreement.
         Case 1:18-cv-09031-DLC Document 79 Filed 10/16/19 Page 3 of 3
Page 3


                                                     Respectfully submitted,
                                                     s/ Ashley Simonsen
